Case 2:20-cv-08035-SVW-JPR Document 107-2 Filed 04/01/21 Page 1 of 10 Page ID
                                  #:891




                   EXHIBIT 1
        Case 2:20-cv-08035-SVW-JPR Document 107-2 Filed 04/01/21 Page 2 of 10 Page ID
                                          #:892

Grochow, Lauren

From:                              Jake Nachmani <jnachmani@seidenlawgroup.com>
Sent:                              Tuesday, March 23, 2021 3:45 AM
To:                                Grochow, Lauren; Goldman, Jeffrey M.; Kessel, Alan J.; Crisp, Kevin; Willow-Johnson,
                                   Mackenzie Lee; Anziska, Daniel N.
Cc:                                Amiad Kushner; Andrew Sklar; Kevin Hughes
Subject:                           RE: Liu v. Faraday&Future, Inc., et al.,: 2-20-cv-08035-SVW-JPR (C.D. Cal.): Production of
                                   Documents



EXTERNAL SENDER

Lauren –

We are looking into this and will get back to you shortly. Thank you for bringing it to our attention.

Regards,

-Jake


Jake Nachmani, Esq.
Counsel
Seiden Law Group LLP
469 Seventh Avenue, 5th Fl.
New York, NY 10018
Office: (646) 766-1723
Mobile: (323) 810-0044
www.seidenlawgroup.com



CONFIDENTIALITY NOTICE: The contents of this email message and any attachments are intended solely for the
addressee(s) and may contain confidential and/or privileged information and may be legally protected from disclosure. If
you are not the intended recipient of this message or their agent, or if this message has been addressed to you in error,
please immediately alert the sender by reply email and then delete this message and any attachments. If you are not the
intended recipient, you are hereby notified that any use, dissemination, copying, or storage of this message or its
attachments is strictly prohibited.
 保密申明：本电邮(包括任何附件)可能含有机密资料并受法律保护。如您不是正确的收件人，请您立即通知寄信
人并删除本邮件。请不要将本电邮进行复制并用作任何其他用途、或透露本邮件之内容




From: Grochow, Lauren <Lauren.Grochow@troutman.com>
Sent: Monday, March 22, 2021 7:36 PM
To: Jake Nachmani <jnachmani@seidenlawgroup.com>; Goldman, Jeffrey M. <Jeffrey.Goldman@troutman.com>;
Kessel, Alan J. <Alan.Kessel@troutman.com>; Crisp, Kevin <Kevin.Crisp@troutman.com>; Willow-Johnson, Mackenzie
Lee <Mackenzie.Willow-Johnson@troutman.com>; Anziska, Daniel N. <Daniel.Anziska@troutman.com>
Cc: Amiad Kushner <akushner@seidenlawgroup.com>; Andrew Sklar <asklar@seidenlawgroup.com>; Kevin Hughes

                                                              1

                                                                                            Exhibit 1, Page 5
        Case 2:20-cv-08035-SVW-JPR Document 107-2 Filed 04/01/21 Page 3 of 10 Page ID
                                          #:893
<kevin@foundationlaw.com>
Subject: RE: Liu v. Faraday&Future, Inc., et al.,: 2-20-cv-08035-SVW-JPR (C.D. Cal.): Production of Documents

Jake,

We downloaded the zip file available from the Dropbox link below, but it appears to be incomplete. The zip
only contains the load files for the production, but no images, natives, or text files. The numbering of the
documents in the load files indicates that these should be new documents rather than replacement metadata
for the first production. Please advise.

Best,
Lauren


Lauren E. Grochow
Associate
troutman pepper
Direct: 949.622.2746 | Internal: 18-2746
lauren.grochow@troutman.com

□∙∙∙∙∙∙∙∙∙∙∙∙∙∙∙∙∙∙∙∙∙∙∙∙∙∙∙∙∙∙□-



From: Jake Nachmani <jnachmani@seidenlawgroup.com>
Sent: Monday, March 22, 2021 11:38 AM
To: Grochow, Lauren <Lauren.Grochow@troutman.com>; Goldman, Jeffrey M. <Jeffrey.Goldman@troutman.com>;
Kessel, Alan J. <Alan.Kessel@troutman.com>; Crisp, Kevin <Kevin.Crisp@troutman.com>; Willow-Johnson, Mackenzie
Lee <Mackenzie.Willow-Johnson@troutman.com>; Anziska, Daniel N. <Daniel.Anziska@troutman.com>
Cc: Amiad Kushner <akushner@seidenlawgroup.com>; Andrew Sklar <asklar@seidenlawgroup.com>; Kevin Hughes
<kevin@foundationlaw.com>
Subject: Liu v. Faraday&Future, Inc., et al.,: 2-20-cv-08035-SVW-JPR (C.D. Cal.): Production of Documents

EXTERNAL SENDER

Counsel –

In connection with the above-captioned matter and responsive to Defendants’ Requests for Production of Documents,
below please find a link to Plaintiff’s Second Production of Documents.

https://www.dropbox.com/t/VuU2VpbrXjZSpjlk

The link expires in 7 days. Please let us if you have any trouble accessing these documents.

Again, we are available and willing to meet and confer with you concerning your requests for production concerning Mr.
Liu’s medical records, financial records, and social media postings.

Regards,

-Jake

Jake Nachmani, Esq.
Counsel
Seiden Law Group LLP
469 Seventh Avenue, 5th Fl.
                                                            2

                                                                                          Exhibit 1, Page 6
      Case 2:20-cv-08035-SVW-JPR Document 107-2 Filed 04/01/21 Page 4 of 10 Page ID
                                        #:894
New York, NY 10018
Office: (646) 766-1723
Mobile: (323) 810-0044
www.seidenlawgroup.com



CONFIDENTIALITY NOTICE: The contents of this email message and any attachments are intended solely for the
addressee(s) and may contain confidential and/or privileged information and may be legally protected from disclosure. If
you are not the intended recipient of this message or their agent, or if this message has been addressed to you in error,
please immediately alert the sender by reply email and then delete this message and any attachments. If you are not the
intended recipient, you are hereby notified that any use, dissemination, copying, or storage of this message or its
attachments is strictly prohibited.
 保密申明：本电邮(包括任何附件)可能含有机密资料并受法律保护。如您不是正确的收件人，请您立即通知寄信
人并删除本邮件。请不要将本电邮进行复制并用作任何其他用途、或透露本邮件之内容


This e-mail (and any attachments) from a law firm may contain legally privileged and confidential information solely for
the intended recipient. If you received this message in error, please notify the sender and delete it. Any unauthorized
reading, distribution, copying, or other use of this e-mail (and attachments) is strictly prohibited. We have taken
precautions to minimize the risk of transmitting computer viruses, but you should scan attachments for viruses and
other malicious threats; we are not liable for any loss or damage caused by viruses.




                                                            3

                                                                                         Exhibit 1, Page 7
Case 2:20-cv-08035-SVW-JPR Document 107-2 Filed 04/01/21 Page 5 of 10 Page ID
                                  #:895




                   EXHIBIT 2
        Case 2:20-cv-08035-SVW-JPR Document 107-2 Filed 04/01/21 Page 6 of 10 Page ID
                                          #:896

Grochow, Lauren

From:                             Grochow, Lauren
Sent:                             Thursday, March 25, 2021 7:08 PM
To:                               'Jake Nachmani'; Goldman, Jeffrey M.; Kessel, Alan J.; Crisp, Kevin; Willow-Johnson,
                                  Mackenzie Lee; Anziska, Daniel N.
Cc:                               'Amiad Kushner'; 'Andrew Sklar'; 'Kevin Hughes'
Subject:                          RE: Liu v. Faraday&Future, Inc., et al.,: 2-20-cv-08035-SVW-JPR (C.D. Cal.): Production of
                                  Documents


Jake – Just following up on this. We still have not received Plaintiff’s production.

Lauren E. Grochow
Associate
troutman pepper
Direct: 949.622.2746 | Internal: 18-2746
lauren.grochow@troutman.com

□∙∙∙∙∙∙∙∙∙∙∙∙∙∙∙∙∙∙∙∙∙∙∙∙∙∙∙∙∙∙□-



From: Grochow, Lauren
Sent: Monday, March 22, 2021 4:36 PM
To: 'Jake Nachmani' <jnachmani@seidenlawgroup.com>; Goldman, Jeffrey M. <Jeffrey.Goldman@troutman.com>;
Kessel, Alan J. <Alan.Kessel@troutman.com>; Crisp, Kevin <Kevin.Crisp@troutman.com>; Willow-Johnson, Mackenzie
Lee <Mackenzie.Willow-Johnson@troutman.com>; Anziska, Daniel N. <Daniel.Anziska@troutman.com>
Cc: Amiad Kushner <akushner@seidenlawgroup.com>; Andrew Sklar <asklar@seidenlawgroup.com>; Kevin Hughes
<kevin@foundationlaw.com>
Subject: RE: Liu v. Faraday&Future, Inc., et al.,: 2-20-cv-08035-SVW-JPR (C.D. Cal.): Production of Documents

Jake,

We downloaded the zip file available from the Dropbox link below, but it appears to be incomplete. The zip
only contains the load files for the production, but no images, natives, or text files. The numbering of the
documents in the load files indicates that these should be new documents rather than replacement metadata
for the first production. Please advise.

Best,
Lauren


Lauren E. Grochow
Associate
troutman pepper
Direct: 949.622.2746 | Internal: 18-2746
lauren.grochow@troutman.com

□∙∙∙∙∙∙∙∙∙∙∙∙∙∙∙∙∙∙∙∙∙∙∙∙∙∙∙∙∙∙□-



From: Jake Nachmani <jnachmani@seidenlawgroup.com>
Sent: Monday, March 22, 2021 11:38 AM
                                                             1

                                                                                           Exhibit 2, Page 8
        Case 2:20-cv-08035-SVW-JPR Document 107-2 Filed 04/01/21 Page 7 of 10 Page ID
                                          #:897
To: Grochow, Lauren <Lauren.Grochow@troutman.com>; Goldman, Jeffrey M. <Jeffrey.Goldman@troutman.com>;
Kessel, Alan J. <Alan.Kessel@troutman.com>; Crisp, Kevin <Kevin.Crisp@troutman.com>; Willow-Johnson, Mackenzie
Lee <Mackenzie.Willow-Johnson@troutman.com>; Anziska, Daniel N. <Daniel.Anziska@troutman.com>
Cc: Amiad Kushner <akushner@seidenlawgroup.com>; Andrew Sklar <asklar@seidenlawgroup.com>; Kevin Hughes
<kevin@foundationlaw.com>
Subject: Liu v. Faraday&Future, Inc., et al.,: 2-20-cv-08035-SVW-JPR (C.D. Cal.): Production of Documents

EXTERNAL SENDER

Counsel –

In connection with the above-captioned matter and responsive to Defendants’ Requests for Production of Documents,
below please find a link to Plaintiff’s Second Production of Documents.

https://www.dropbox.com/t/VuU2VpbrXjZSpjlk

The link expires in 7 days. Please let us if you have any trouble accessing these documents.

Again, we are available and willing to meet and confer with you concerning your requests for production concerning Mr.
Liu’s medical records, financial records, and social media postings.

Regards,

-Jake

Jake Nachmani, Esq.
Counsel
Seiden Law Group LLP
469 Seventh Avenue, 5th Fl.
New York, NY 10018
Office: (646) 766-1723
Mobile: (323) 810-0044
www.seidenlawgroup.com



CONFIDENTIALITY NOTICE: The contents of this email message and any attachments are intended solely for the
addressee(s) and may contain confidential and/or privileged information and may be legally protected from disclosure. If
you are not the intended recipient of this message or their agent, or if this message has been addressed to you in error,
please immediately alert the sender by reply email and then delete this message and any attachments. If you are not the
intended recipient, you are hereby notified that any use, dissemination, copying, or storage of this message or its
attachments is strictly prohibited.
 保密申明：本电邮(包括任何附件)可能含有机密资料并受法律保护。如您不是正确的收件人，请您立即通知寄信
人并删除本邮件。请不要将本电邮进行复制并用作任何其他用途、或透露本邮件之内容




                                                            2

                                                                                          Exhibit 2, Page 9
Case 2:20-cv-08035-SVW-JPR Document 107-2 Filed 04/01/21 Page 8 of 10 Page ID
                                  #:898




                   EXHIBIT 3
        Case 2:20-cv-08035-SVW-JPR Document 107-2 Filed 04/01/21 Page 9 of 10 Page ID
                                          #:899

Grochow, Lauren

From:                             Grochow, Lauren
Sent:                             Friday, March 26, 2021 4:51 PM
To:                               'Jake Nachmani'; Goldman, Jeffrey M.; Willow-Johnson, Mackenzie Lee; Crisp, Kevin;
                                  Kessel, Alan J.; Anziska, Daniel N.
Cc:                               Amiad Kushner; Kevin Hughes; Andrew Sklar
Subject:                          RE: Liu v. Faraday&Future, Inc., et al.,: 2-20-cv-08035-SVW-JPR (C.D. Cal.): Amended
                                  Responses to Defendants' Requests for Production of Documents


Jake – We are available next week on Tuesday at 1pm PST or Wednesday at 1pm PST to meet and confer
regarding the subject below.

Regards,
Lauren


Lauren E. Grochow
Associate
troutman pepper
Direct: 949.622.2746 | Internal: 18-2746
lauren.grochow@troutman.com

□∙∙∙∙∙∙∙∙∙∙∙∙∙∙∙∙∙∙∙∙∙∙∙∙∙∙∙∙∙∙□-



From: Jake Nachmani <jnachmani@seidenlawgroup.com>
Sent: Thursday, March 18, 2021 2:04 PM
To: Goldman, Jeffrey M. <Jeffrey.Goldman@troutman.com>; Willow-Johnson, Mackenzie Lee <Mackenzie.Willow-
Johnson@troutman.com>; Crisp, Kevin <Kevin.Crisp@troutman.com>; Kessel, Alan J. <Alan.Kessel@troutman.com>;
Grochow, Lauren <Lauren.Grochow@troutman.com>; Anziska, Daniel N. <Daniel.Anziska@troutman.com>
Cc: Amiad Kushner <akushner@seidenlawgroup.com>; Kevin Hughes <kevin@foundationlaw.com>; Andrew Sklar
<asklar@seidenlawgroup.com>
Subject: Liu v. Faraday&Future, Inc., et al.,: 2-20-cv-08035-SVW-JPR (C.D. Cal.): Amended Responses to Defendants'
Requests for Production of Documents

EXTERNAL SENDER

Counsel,

In connection to the above captioned matter and in response to your letter dated February 24, 2021 (“February 24
Letter”, attached) and your email dated March 15, 2021 (“March 15 Email”, attached), attached and served upon you
are Plaintiff’s Amended Responses and Objections to Defendants’ First Set of Requests for Production of Documents
(“Amended Responses”).

We note that of Defendants’ 53 individual requests, Plaintiff has and will continue to produce documents pursuant to 42
of those requests. Indeed and to date, Plaintiff has produced over 1100 pages of responsive documents. In contrast and
to date, Defendants, including FF and Smart King, the corporate employers and the custodians of the overwhelming bulk
of relevant documents in this matter, have produced approximately only 400 pages of documents, many of which were
in duplicate. Plaintiff has not and will not withhold documents that are relevant and responsive to Defendants’
documents requests but for rightful and good-faith assertions of the attorney-client and work-product privileges. As
                                                            1

                                                                                        Exhibit 3, Page 10
      Case 2:20-cv-08035-SVW-JPR Document 107-2 Filed 04/01/21 Page 10 of 10 Page ID
                                         #:900
Defendants have represented, Plaintiff too takes his discovery obligations with incredible seriousness and will continue
to produce responsive, non-privileged documents expeditiously and on a rolling basis.

Plaintiff requests to meet and confer as to the remaining eleven of Defendants’ specific requests. Of those eleven
requests, they concern five distinct categories of documents: (i) Plaintiff’s tax records (Request 8); (ii) Plaintiff’s
vacations and/or trips (Request 20); (iii) Plaintiff’s social media content (Request 21); (iv) Plaintiff’s medical information
(Requests 26-30); and (v) Plaintiff’s employment after having been terminated by FF (Requests 43-45). In connection
with your February 24, 2021 letter, we would like to discuss these specific request in greater detail and get a better
sense of what information Defendants are seeking and why.

We believe Plaintiff’s Amended Responses and the representations we have made in this email moot Defendant’s
potential discovery motion concerning compelling the production of documents and further responses to Defendants’
First Set of Requests for Production. Please confirm this for us.

Additionally, please let us know your availability to discuss these issues and to schedule a meet and confer.

Jake Nachmani, Esq.
Counsel
Seiden Law Group LLP
469 Seventh Avenue, 5th Fl.
New York, NY 10018
Office: (646) 766-1723
Mobile: (323) 810-0044
www.seidenlawgroup.com



CONFIDENTIALITY NOTICE: The contents of this email message and any attachments are intended solely for the
addressee(s) and may contain confidential and/or privileged information and may be legally protected from disclosure. If
you are not the intended recipient of this message or their agent, or if this message has been addressed to you in error,
please immediately alert the sender by reply email and then delete this message and any attachments. If you are not the
intended recipient, you are hereby notified that any use, dissemination, copying, or storage of this message or its
attachments is strictly prohibited.
 保密申明：本电邮(包括任何附件)可能含有机密资料并受法律保护。如您不是正确的收件人，请您立即通知寄信
人并删除本邮件。请不要将本电邮进行复制并用作任何其他用途、或透露本邮件之内容




                                                               2

                                                                                            Exhibit 3, Page 11
